Exhibit 24(b)(8.58) Amendment No. 3 to Amended and Restated Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. ING Life Insurance and Annuity Company ING USA Annuity and LIfe Insurance Company ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York Directed Services, LLC ING Financial Advisers, LLC Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), ING Life Insurance and Annuity Company, ING USA Annuity and LIfe Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York (together the “Company” or “you”), and Directed Services, LLC, your distributor, on your behalf and on behalf of certain Accounts, have previously entered into an Amended and Restated Participation Agreement dated December 30, 2005, and subsequently amended June 5, 2007 and November 17, 2011 (the “Agreement”). The parties now desire to amend the Agreement by this amendment (the “Amendment”). Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. ING Financial Advisers, LLC is hereby added as a party to the Agreement; consents to being added as a party to the Agreement and, as of the date of this Amendment is subject to all terms of the Agreement applicable to the Distributor. 2. Section 4.4 and Section 6 of the Agreement are amended and restated in their entirety as set forth in Attachment A to this Amendment. 3. Schedules A, C and G of the Agreement are deleted and replaced in their entirety with the Schedules A, C and G attached hereto, respectively. 4. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. ING Amd #3 to Restated FPA 2013-08-12.docx IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment as of August 12, 2013. The Trust: F RANKLIN T EMPLETON V ARIABLE I NSURANCE P RODUCTS T RUST Only on behalf of each Portfolio listed on Schedule C of the Agreement. By: /s/Karen L. Skidmore Name: Karen L. Skidmore Title: Vice President The Underwriter: F
